UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
CARINA CRUZ,                                                  :
                                             Plaintiff,       :
                                                              :   19 Civ. 11836 (LGS)
                           -against-                          :
                                                              :         ORDER
32BJ SEIU, et al.,                                            :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

          WHEREAS, a conference in this matter was held April 2, 2020. As discussed at

conference, it is hereby

          ORDERED that Plaintiffs’ counsel shall file an appearance on ECF as soon as possible.

It is further

          ORDERED that Plaintiff shall file any amended complaint by April 30, 2020. It is

further

          ORDERED that Defendants shall file any letter regarding their proposed motion to

dismiss, pursuant to the requirements of this Court’s Individual Rule III.A.1, by May 14, 2020.

Plaintiff shall file a letter response by May 21, 2020. It is further

          ORDERED that the parties shall file a joint letter and proposed case management plan by

May 21, 2020, pursuant to the instructions in the Order at Dkt. No. 7. The joint letter shall also

include the telephone call-in number for a conference call, and if necessary a passcode, for use at

the conference on May 28, 2020. It is further

          ORDERED that a telephonic conference will be held on May 28, 2020, at 10:40 a.m.

The time of the conference is approximate, but the parties shall be ready to proceed by that time.

The Court will call the parties at the call-in number provided in the joint letter once the

conference is ready to begin. It is further
        ORDERED that, if Plaintiff does not retain counsel, she shall inform the Court as soon as

possible. Plaintiff is further advised of Standing Order 20mc179, attached hereto, pursuant to

which the Court will accept electronic filings via email from pro se plaintiffs without electronic

filing privileges until further notice. It is further

        ORDERED that Defendants shall serve this Order on Plaintiff, and file proof of such

service on ECF, by April 6, 2020.

Dated: April 2, 2020
       New York, New York




                                                        2
       20mc179
Judge Colleen McMahon
